DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 20, 2020 has been entered.
Claim Status
As of the Office Action dated April 9, 2020 claims 1-20 were pending and claims 1-20 stood rejected.  Claims 1-2, 10 and 17 have been amended.  No claims have been added or cancelled.  Claims 1-20 are therefore currently pending and are presented for examination on the merits.
Response to Arguments
Applicant’s argument with regard to objection to the specification has been fully considered and is persuasive.  Accordingly the objection will be withdrawn.
Applicant’s argument with regard to the 35 U.S.C. § 112 (pre-AIA ) 1st paragraph rejection of claims 1-20 has been fully considered and is persuasive.  Upon reconsideration Examiner agrees that originally filed claims 1, 2, 3, 9, 18, 19 and 20 of parent application 13/937,199 provide support for the added paragraphs 0035-0040 that 
Applicant’s argument with regard to the 35 U.S.C. § 102 (b) rejection of claim 1 as being anticipated by Rosenberg (U.S. Patent Publication 2008/0227391, now U.S. Patent 8,676,249) has been fully considered and is partially persuasive.  Examiner does not concur with Applicant regarding a clear distinction between selecting among payment instruments and selection “among a plurality of payment transaction acquirers, a plurality of payment processors and a plurality of payment instrument issuers” as in the broadest reasonable interpretation the claim only requires that one category be satisfied by the prior art.  Therefore if a user can select from a plurality of payment instruments (each of which is associated with a different issuer) as taught by Rosenberg that selection meets the claim language as written.  However Examiner agrees that Rosenberg does not disclose an integral card reader per paragraphs 0057-0058 where that function is taught by Rosenberg as being present in a separate POS terminal.   No apparent reason would be present for adding such a function to the Rosenberg teachings as Rosenberg is intended to add security to contactless transactions with other terminals and not to become a form of POS terminal. Accordingly the rejection is being withdrawn.
Applicant’s argument with regard to the 35 U.S.C. § 103 (a) rejection of claims 2-20 as being unpatentable over Rosenberg in view of Kim et al. (U.S. Patent Publication 2008/0126797, hereinafter referred to as Kim) and in view of Ginter et al. (U.S. Patent 5,892,900, hereinafter referred to as Ginter) has been fully considered and is 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sean Ingram (Reg. No. 48,283) on February 24, 2021.
The application has been amended as follows: 
1. (Currently Amended) An appliance for processing electronic payments, the appliance comprising:
a printed circuit board;
a card reader electrically coupled to the printed circuit board;
a cellular data interface electrically coupled to the printed circuit board;
an integrated circuit that is electrically coupled to the printed circuit board, the card reader, and the cellular data interface, the integrated circuit being adapted to process payment instrument and transaction data into approval-request data that is evaluated for responses by a payment transaction acquirer, a payment processor, or a payment instrument issuer, the integrated circuit comprising:
;
[[and]] a second input that receives the transaction data via the cellular interface;
a controller that enables selection among a plurality of payment transaction acquirers, a plurality of payment processors, and a plurality of payment instrument issuers, the controller implementing merchant account protocols associated with the plurality of payment transaction acquirers, the plurality of payment processors, or the plurality of payment instrument issuers;
an output that provides the approval-request data via the cellular interface to the selected payment transaction acquirer, payment processor, or payment instrument issuer, the approval-request data incorporating the payment instrument and transaction data; and
a third input that receives a response to the approval-request data via the cellular interface from the selected payment transaction acquirer, payment processor, or payment instrument issuer.
10. (Currently Amended) An appliance for processing electronic payments, the appliance comprising:
a printed circuit board;
a card reader electrically coupled to the printed circuit board; a cellular data interface electrically coupled to the printed circuit board;
an integrated circuit that is electrically coupled to the printed circuit board, the card reader, and the cellular data interface, the integrated circuit being adapted to process payment instrument and transaction data into approval-request data that is 
a first input that receives the payment instrument;
[[and]] a second input that receives the transaction data via the cellular interface;
a controller that enables selection among a plurality of payment transaction acquirers, a plurality of payment processors, and a plurality of payment instrument issuers, the controller implementing merchant account protocols associated with the plurality of payment transaction acquirers, the plurality of payment processors, or the plurality of payment instrument issuers;
an output that provides the approval-request data via the cellular interface to the selected payment transaction acquirer, payment processor, or payment instrument issuer, the approval-request data incorporating the payment instrument and transaction data; and
a third input that receives a response to the approval-request data via the cellular interface from the selected payment transaction acquirer, payment processor, or payment instrument issuer[[.]];
a security element that is electrically coupled to the integrated circuit, the security        Atty. Ref.: 10375-0006element including:
an encrypted public key;
a private key obtained from the selected payment transaction acquirer, payment processor, or payment instrument issuer, the private key being used to decrypt the encrypted public key into a decrypted public key,

wherein the security element receives an encrypted entitlement message from the selected payment transaction acquirer,
wherein the security element decrypts entitlement keys obtained from the encrypted entitlement message with the decrypted public,
wherein the security element encrypts the payment instrument and transaction data with the corresponding decrypted entitlement key to create encrypted approval-request data,
wherein the security element provides the encrypted approval-request data to the selected payment transaction acquirer, payment processor, or payment instrument issuer.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The claimed invention is directed towards an embedded electronic payment system including an EEP chip for encouraging inclusion into appliances and vending machines (disclosure at paragraphs 0025-0027).  These types of payment systems present requirements similar to point of sale systems used in the traditional retail environment with regard to their interface with payment processors but often have additional challenges as well.  For example a traditional merchant point of sale terminal typically has wired network connectivity to either a dedicated network or through a public network such as the internet.  However appliances and vending machines 
Claim 1 recites an appliance including a printed circuit board, a card reader, a cellular interface and an integrated circuit adapted to process payment instrument and transaction data into approval-request data.  Rosenberg discloses a mobile communication device with security mechanisms that include receiving payment instrument and transaction data (0052, 0079-0080).  Amended claim 1 adds the requirement of a card reader which is clearly not taught or suggested by Rosenberg which is taught as being for use in interfacing with a merchant POS terminal employing a card reader (0043, 0057).  Therefore while a card reader and a cellular interface can clearly be added to the smartlink module of Rosenberg no apparent motivation exists to modify Rosenberg in the manner required by the claim.  The previously cited Davis 
Claim 10, while not identical to claim 1, contains the same combination of an appliance with a printed circuit board, a card reader, a cellular interface, an integrated circuit and a controller and is also recited as receiving transaction data and outputting approval-request data via the cellular interface.  As in the case of claim 1 the prior art 
Claim 17, while not identical to either claims 1 or 10, recites the receiving of data in the form of a private key and an encrypted entitlement message via the cellular interface and uses this received data to obtain entitlement keys that are used to encrypt approval-request data that is transmitted to a selected payment transaction acquirer, payment processor or payment issuer via the cellular interface.  The method therefore relies on the structure present in the combination that is unique to the claimed invention and is therefore not fairly taught or suggested by the prior art.  Therefore claim 17 is allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D NIGH whose telephone number is (571)270-5486.  The examiner can normally be reached on 5 to 7:15 AM and 10:45 AM to 4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES D NIGH/Senior Examiner, Art Unit 3685